Name: 80/1140/EEC: Commission Decision of 26 November 1980 relating to the urgent supply of common wheat flour and maize meal as food aid to the United Nations High Commission for Refugees (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-12-13

 Avis juridique important|31980D114080/1140/CEE: DÃ ©cision de la Commission, du 26 novembre 1980, relative Ã la fourniture d'urgence de farine de froment tendre et de semoule de maÃ ¯s au Haut- Commissariat des Nations unies pour les rÃ ©fugiÃ ©s Ã titre d'aide (Le texte en langue italienne est le seul faisant foi) Journal officiel n ° L 336 du 13/12/1980 p. 0043++++ ( 1 ) JO N L 281 DU 1 . 11 . 1975 , P . 1 . ( 2 ) JO N L 184 DU 17 . 7 . 1980 , P . 1 . ( 3 ) JO N L 281 DU 1 . 11 . 1975 , P . 89 . ( 4 ) JO N L 83 DU 30 . 3 . 1976 , P . 8 . DECISION DE LA COMMISSION DU 26 NOVEMBRE 1980 RELATIVE A LA FOURNITURE D'URGENCE DE FARINE DE FROMENT TENDRE ET DE SEMOULE DE MAIS AU HAUT-COMMISSARIAT DES NATIONS UNIES POUR LES REFUGIES A TITRE D'AIDE ( LE TEXTE EN LANGUE ITALIENNE EST LE SEUL FAISANT FOI . ) ( 80/1140/CEE ) LA COMMISSION DES COMMUNAUTES EUROPEENNES , VU LE TRAITE INSTITUANT LA COMMUNAUTE ECONOMIQUE EUROPEENNE , VU LE REGLEMENT ( CEE ) N 2727/75 DU CONSEIL , DU 29 OCTOBRE 1975 , PORTANT ORGANISATION COMMUNE DES MARCHES DANS LE SECTEUR DES CEREALES ( 1 ) , MODIFIE EN DERNIER LIEU PAR LE REGLEMENT ( CEE ) N 1870/80 ( 2 ) , VU LE REGLEMENT ( CEE ) N 2750/75 DU CONSEIL , DU 29 OCTOBRE 1975 , FIXANT LES CRITERES DE MOBILISATION DES CEREALES DESTINEES A L'AIDE ALIMENTAIRE ( 3 ) , ET NOTAMMENT SON ARTICLE 6 , VU LE REGLEMENT ( CEE ) N 696/76 DU CONSEIL , DU 25 MARS 1976 , PORTANT DEROGATION AU REGLEMENT ( CEE ) N 2750/75 EN CE QUI CONCERNE LES PROCEDURES DE MOBILISATION DES CEREALES DESTINEES A L'AIDE ALIMENTAIRE ( 4 ) , CONSIDERANT QUE , LE 8 MAI 1979 , LE CONSEIL DES COMMUNAUTES EUROPEENNES A EXPRIME SON INTENTION D'OCTROYER DANS LE CADRE D'UNE ACTION COMMUNAUTAIRE 2 000 TONNES DE CEREALES AU HAUT-COMMISSARIAT DES NATIONS UNIES POUR LES REFUGIES AU TITRE DE SON PROGRAMME D'AIDE ALIMENTAIRE POUR 1979 ; CONSIDERANT QUE , COMPTE TENU DE LA NECESSITE D'APPORTER UNE AIDE RAPIDE , IL SE REVELE NECESSAIRE DE RECOURIR A UNE PROCEDURE DE GRE A GRE POUR CETTE FOURNITURE ; CONSIDERANT QUE LES MESURES PREVUES A LA PRESENT DECISION SONT CONFORMES A L'AVIS DU COMITE DE GESTION DES CEREALES . A ARRETE LA PRESENTE DECISION : ARTICLE PREMIER 1 . EN APPLICATION DE L'ARTICLE 1ER DU REGLEMENT ( CEE ) N 696/76 DU CONSEIL , DU 25 MARS 1976 , L'AZIENDA DI STATO PER GLI INTERVENTI SUI MERCATI AGRICOLI ( AIMA ) , VIA PALESTRO 81 , ROMA ( ORGANISME D'INTERVENTION ) , PROCEDE , PAR LA CONCLUSION D'UN CONTRAT DE GRE A GRE , A L'ACHAT SUR LE MARCHE DE LA COMMUNAUTE DE : _ 752 TONNES DE FARINE DE FROMENT TENDRE , _ 555 TONNES DE SEMOULE DE MAIS , DESTINEES AU HAUT-COMMISSARIAT DES NATIONS UNIES POUR LES REFUGIES . 2 . POUR LA CONCLUSION DU CONTRAT DE GRE A GRE , L'AIMA DOIT RECHERCHER LES CONDITIONS LES MOINS ONEREUSES . 3 . LE CONTRAT PORTE SUR L'ACHAT ET SUR LA FOURNITURE DU PRODUIT RENDU DECHARGE KOUSSERI VIA DOUALA . 4 . LE PRODUIT DOIT ETRE MIS EN SACS DE JUTE NEUFS DOUBLES DE SACS EN COTON D'UNE CONTENANCE DE 50 KILOGRAMMES NET . LES SACS SERONT MARQUES COMME SUIT PAR IMPRESSION SUR L'EMBALLAGE . FARINE DE FROMENT TENDRE : " WHEAT FLOUR / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / FOR FREE DISTRIBUTION / UNHCR ASSISTANCE FOR CHADIAN REFUGEES IN CAMEROON / KOUSSERI VIA DOUALA " . SEMOULE DE MAIS : " MAIZE MEAL / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / FOR FREE DISTRIBUTION / UNHCR ASSISTANCE FOR CHADIAN REFUGEES IN CAMEROON / KOUSSERI VIA DOUALA " . EN VUE D'UNE EVENTUELLE REMISE EN SAC , L'ADJUDICATAIRE FOURNIT 2 % DE SACS VIDES , NEUFS ET DE LA MEME QUALITE QUE CEUX CONTENANT LA MARCHANDISE , MAIS AVEC L'IMPRESSION SUIVIE D'UN R MAJUSCULE . ARTICLE 2 1 . LE PRODUIT VISE A L'ARTICLE 1ER DOIT REPONDRE AUX CARACTERISTIQUES CI-DESSOUS . FARINE DE FROMENT TENDRE : _ HUMIDITE : 14 % MAXIMUM , _ TENEUR EN PROTEINES : 10,5 % MINIMUM ( N FOIS 6,25 SUR MATIERE SECHE ) , _ TENEUR EN CENDRES : 0,62 % MAXIMUM RAPPORTEE A LA MATIERE SECHE . SI LE PRODUIT NE CORRESPOND PAS AUX CARACTERISTIQUES PRECITEES , IL EST REFUSE . SEMOULE DE MAIS RELEVANT DE LA SOUS-POSITION 11.02 A V A ) 2 DU TARIF DOUANIER COMMUN : _ HUMIDITE : 13 % AU MAXIMUM , _ ACIDITE : 0,6 % AU MAXIMUM . SI LE PRODUIT NE CORRESPOND PAS AUX CARACTERISTIQUES PRECITEES , IL EST REFUSE . 2 . A CETTE FIN , L'ORGANISME D'INTERVENTION DU PAYS D'EMBARQUEMENT FAIT PROCEDER AU PORT , AU MOMENT DU CHARGEMENT , A UN CONTROLE DE LA NATURE , DE LA QUALITE ET DU CONDITIONNEMENT DE LA MARCHANDISE . CE CONTROLE DONNE LIEU A UNE ATTESTATION . LES FRAIS Y AFFERENTS SONT A LA CHARGE DE L'ADJUDICATAIRE . 3 . LE PRELEVEMENT DES ECHANTILLONS DESTINES A L'ANALYSE AINSI QUE LE CONTROLE SONT EFFECTUES SELON LES REGLES PROFESSIONNELLES EN VIGUEUR DANS LE PAYS D'EMBARQUEMENT . ARTICLE 3 1 . UNE CAUTION DE 12 ECUS PAR TONNE DE PRODUIT EST CONSTITUEE PAR L'INTERESSE LORS DE LA SIGNATURE DU CONTRAT . ELLE EST LIBEREE APRES LA REALISATION DANS LE DELAI PREVU DES OPERATIONS EN CAUSE ET , EN CE QUI CONCERNE LES QUANTITES NON REALISEES , EN CAS DE FORCE MAJEURE . 2 . LA CAUTION VISEE AU PARAGRAPHE 1 PEUT ETRE CONSTITUEE EN ESPECES OU SOUS FORME DE GARANTIE DONNEE PAR UN ETABLISSEMENT DE CREDIT REPONDANT AUX CRITERES FIXES PAR L'ETAT MEMBRE . ARTICLE 4 L'EMBARQUEMENT DOIT ETRE EFFECTUE ENTRE LE 1ER ET LE 31 DECEMBRE 1980 . ARTICLE 5 L'ORGANISME D'INTERVENTION DEMANDE A L'INTERESSE LA FOURNITURE DES RENSEIGNEMENTS SUIVANTS : A ) APRES CHAQUE EXPEDITION , UNE ATTESTATION FAISANT ETAT DES QUANTITES EMBARQUEES , DE LA QUALITE DES PRODUITS ET DE LEUR EMBALLAGE ; B ) LA DATE DE DEPART DES NAVIRES , LA DATE PREVUE POUR L'ARRIVEE DES PRODUITS A DESTINATION ; C ) TOUT INCIDENT EVENTUEL POUVANT INTERVENIR LORS DU TRANSPORT DES PRODUITS . L'ORGANISME D'INTERVENTION TRANSMET , DES LEUR RECEPTION , LES RENSEIGNEMENTS PRECITES A LA COMMISSION AINSI QU'UN DOUBLE DU CONTRAT DE GRE A GRE . ARTICLE 6 POUR CETTE ACTION , L'ORGANISME D'INTERVENTION EST AUTORISE A PAYER A L'ADJUDICATAIRE UN ACOMPTE DE 80 % SUR LA VALEUR DES QUANTITES QUI FIGURENT AU CONNAISSEMENT , SUR PRESENTATION D'UNE COPIE DE CE MEME DOCUMENT ET MOYENNANT LA CONSTITUTION D'UNE CAUTION D'UN MONTANT EGAL A CELUI DE L'ACOMPTE . ARTICLE 7 LA REPUBLIQUE ITALIENNE EST DESTINATAIRE DE LA PRESENTE DECISION . FAIT A BRUXELLES , LE 26 NOVEMBRE 1980 . PAR LA COMMISSION FINN GUNDELACH VICE-PRESIDENT